                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                         CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE INSURANCE COMPANY,

             Defendant.


                          ORDER VACATING AND RESETTING
                          TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the telephonic status conference set for December 16, 2019, at 2:00

p.m. is VACATED and shall be RESET for January 28, 2020, at 3:00 p.m. Parties shall

call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts,

and enter the Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
